685 S.E.2d 796 (2009)
STATE of North Carolina, ex rel., William G. ROSS, Jr., Secretary, North Carolina Department of Environment and Natural Resources, Division of Land Resources
v.
Ronald G. OVERCASH.
No. 476P08.
Supreme Court of North Carolina.
October 8, 2009.
James Scarbrough, Concord, for Ronald Gold Overcash.
Jane Oliver, Assistant Attorney General, for NCDENR.


*797 ORDER

Upon consideration of the petition filed on the 20th of October 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."